DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 5 - 7 and 9 - 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With regards to claim 5, several of the features of this claim were known in the art as evidenced by Lee et al (U.S. PG Pub. No. 2016/0063316)  
With regards to claim 6, this claim depends from claim 5 and therefore incorporates the features of that claim that were found allowable. This claim is found allowable for the same reasons as were provided with respect to its parent claim.
With regards to claim 7, several of the features of this claim were known in the art as evidenced by Lee et al (U.S. PG Pub. No. 2016/0063316)  which discloses determining a representative image (“input frames 302”) according to reliability of the plurality of candidate regions detected by the first detection unit at ¶ [0068]; to wit: “[T]he purpose of the frame pre-selection module 506 is to filter out vastly abnormal frames, and frames not suitable for facial recognition, before sending this data to be used as the input frames 302.” See, also, ¶¶ [0016] and FIG. 5. The Lee reference discloses determining one or a plurality of integrated (“super-resolution”) images by using the representative image (“input frames 302”) at ¶¶ [0025], [0027], [0060]-[0061] and FIG. 5. But, Lee does not disclose determining the representative region to be the integrated region.
With regards to claim 9, several of the features of this claim were known in the art as evidenced by Lee et al (U.S. PG Pub. No. 2016/0063316)  which discloses determining one or a plurality of integrated (“super-resolution”) images by using the representative image (“input frames 302”) at ¶¶ [0025], [0027], [0060]-[0061] and FIG. 5. Corcoran et al (U.S. PG Pub. No. 2009/0303342) discloses performing image analysis using facial regions instead of the entire image at ¶¶ [0036], [0038], [0060], [0095], [0097]. Hoyos et al (U.S. PG Pub. No. 2016/0117544) discloses determining, to be the integrated image, a super resolution image obtained by averaging or performing a weighted average on the images to be integrated at ¶ [0148]. But, none of these references disclose the image is a moving image, the object detection device detects the object from a plurality of frames of the moving image, and the region integrating unit is configured to determine, to be the integrated region, a region obtained by averaging or performing a weighted average on the representative region of a current frame, 
With regards to claim 10, several of the features of this claim were known in the art as evidenced by Lee et al (U.S. PG Pub. No. 2016/0063316) which discloses an output unit configured to output detection result information indicating that the predetermined object is detected in the one or the plurality of integrated regions at ¶¶ [0061]-[0062], but does not disclose indicating that the predetermined object is detected in the one or the plurality of integrated regions in which reliability of a detection result obtained by the second detection unit is higher than or equal to a threshold.
With regards to claim 11, this claim depends from claim 10 and therefore incorporates the features of that claim that were found allowable. This claim is found allowable for the same reasons as were provided with respect to its parent claim.
With regards to claim 12, several of the features of this claim were known in the art as evidenced by Lee et al (U.S. PG Pub. No. 2016/0063316) which discloses detecting, in the one or the plurality of integrated images, the predetermined object by using a detection algorithm (facial recognition) different from the algorithm (facial detection) initially used to detect faces at ¶¶ [0027], [0060]-[0062] and FIG. 5. But, Lee does not disclose the detection algorithm of the second detection unit has a greater calculation amount than a calculation amount of the detection algorithm of the first detection unit.





(continued on next page)
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first detection unit”, “region integrating unit”, “second detection unit” in claims 1 - 3, 5 - 13, and “output unit” in claims 10 - 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because, taken as a whole, the claim is directed to the description of a computer program; to wit: “A program causing a computer to execute each of the steps of the object detection method according to claim 14.”  When a claimed invention taken as a whole is directed to a mere program listing, i.e., to only its description or expression, it is descriptive material per se and hence non-statutory.  Since a computer program is merely a set of instructions capable of being executed by a computer, the computer program itself is not a process and a claim for a computer program, without the non-transitory computer-readable medium needed to realize the computer program's functionality, is treated as non-statutory functional descriptive material.”   MPEP § 2106.01.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 3 and 13 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (U.S. PG Pub. No. 2016/0063316) in view of Corcoran et al (U.S. PG Pub. No. 2009/0303342).
With regards to claim 1, the limitations of this claim are obvious over the teachings of the prior art, as evidenced by the following references:
The Lee reference
 The Lee reference discloses detecting a plurality of candidate images where the predetermined object exists from the image at ¶¶ [0016], [0068] and FIG. 5. Although the Lee reference discloses detecting faces in candidate images instead of candidate regions, performing image analysis using candidate facial regions instead of the entire image was known in the art as evidenced by the Corcoran reference discussed below.
The Lee reference discloses determining a representative image (“input frames 302”) according to reliability of the plurality of candidate regions detected by the first detection unit at ¶ [0068]; to wit: “[T]he purpose of the frame pre-selection module 506 is to filter out vastly 
The Lee reference discloses determining one or a plurality of integrated (“super-resolution”) images by using the representative image (“input frames 302”) at ¶¶ [0025], [0027], [0060]-[0061] and FIG. 5. Although the Lee reference discloses determining integrated images instead of integrated regions, performing image analysis using facial regions instead of the entire image was known in the art as evidenced by the Corcoran reference discussed below.
The Lee reference discloses detecting, in the one or the plurality of integrated images, the predetermined object by using a detection algorithm (facial recognition) different from the algorithm (facial detection) initially used to detect faces at ¶¶ [0027], [0060]-[0062] and FIG. 5. Although the Lee reference discloses recognizing faces in candidate images instead of candidate regions, performing image analysis using facial regions instead of the entire image was known in the art as evidenced by the Corcoran reference discussed below.
The Corcoran reference
The Corcoran reference discloses performing image analysis using facial regions instead of the entire image at ¶¶ [0036], [0038], [0060], [0095], [0097]. For example, the Corcoran reference discloses detecting a plurality of candidate regions where the predetermined object (a face) exists from the image at ¶¶ [0036], [0038], [0095]. And, the Corcoran reference discloses detecting, in the one or the plurality of integrated regions, the predetermined object by using a detection algorithm different from the algorithm initially used to detect faces at ¶¶ [0060], [0097]. At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to perform image analysis using facial 
With regards to claim 2, the Lee reference further discloses the region integrating unit is configured to determine an image (e.g., a second image of the “input frames 302”) related to the representative image (e.g., a first image of the “input frames 302”)  according to a predetermined criterion (e.g., “lowest respective pixelwise SADs”) from the plurality of candidate images other than the representative image, and to determine the integrated image by integrating the representative image and the image related to the representative image at ¶¶ [0061], [0068].
The Corcoran reference discloses performing image analysis using facial regions instead of the entire image at ¶¶ [0036], [0038], [0060], [0095], [0097]. The motivation for this combination is the same as was previously presented.
With regards to claim 3, the Lee reference discloses the image integrating unit is configured to determine one of the one or the plurality of integrated image and to determine another of the one or the plurality of integrated images for a candidate image obtained by excluding the representative image and the image related to the representative image from the plurality of candidate images detected by the first detection unit at ¶ [0061] and FIG. 4; to wit: “In the embodiment that is depicted in FIG. 4, it is contemplated that the super resolver 318 will run each set of input frames through each of a plurality of super-resolution techniques, and that the 
The Corcoran reference discloses performing image analysis using facial regions instead of the entire image at ¶¶ [0036], [0038], [0060], [0095], [0097]. The motivation for this combination is the same as was previously presented.
With regards to claim 13, the Lee reference discloses the predetermined object is one of a human face and a human body at ¶¶ [0060]-[0062].
With regards to claim 14, the steps performed by the method of this claim are obvious over the combination of the Lee reference and the Corcoran reference for the same reasons as were presented with respect to claim 1, which recites an apparatus configured to perform these same steps.
With regards to claim 15, the steps of the instructions of the program of this claim are obvious over the combination of the Lee reference and the Corcoran reference for the same reasons as were presented with respect to claim 1, which recites an apparatus configured to perform these same steps.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (U.S. PG Pub. No. 2016/0063316) in view of Corcoran et al (U.S. PG Pub. No. 2009/0303342) in further view of Hoyos et al (U.S. PG Pub. No. 2016/0117544).
With regards to claim 8
The Hoyos reference discloses determining, to be the integrated image, a super resolution image obtained by averaging or performing a weighted average on the images to be integrated at ¶ [0148]. At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to determine, to be the integrated image, a super resolution image obtained by averaging or performing a weighted average on the images to be integrated, as taught by Hoyos, when determining one or a plurality of integrated (“super-resolution”) images by using the representative image (“input frames 302”), as taught by Lee.  The motivation for doing so comes from Hoyos, which discloses, “This has the effect of improving the signal to noise ratio.”  (¶ [0148]).  Therefore, it would have been obvious to combine Hoyos with Lee and the Corcoran reference to obtain the invention specified in this claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668